                   Case 1:20-cr-00069-SPW Document 34 Filed 07/21/21 Page 1 of 7
                                  United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                 JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: CR 20-69-BLG-SPW-l
 KENNETH MICHAEL CONLEY                                                    USM Number: 18073-046
                                                                           Vernon E. Woodward
                                                                           Defendant's Attorney



THE DEFENDANT:
 K1   pleaded guilty to count(s)                         1 of the Superseding Information
      pleaded nolo contendere to count(s) which
 □
      was accepted by the court
      was found guilty on count(s) after a plea of
 □
      not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                              Offense Ended   Count
 21:841 A=Cd.F Possession With Intent To Distribute Methamphetamine; 18:2                         07/01/2020      Is
 Aiding and Abetting




The defendant is sentenced as provided in pages 2 through 7 of this Judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.


         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
 material changes in economic circumstances.


                                                             July 21.2021
                                                             Date of Imposilion of Judgment




                                                             Signature of Judge


                                                             Susan P. Watters
                                                             United States District Judge
                                                             Name and Title of Judge

                                                             July 21,2021
                                                             bate
Case 1:20-cr-00069-SPW Document 34 Filed 07/21/21 Page 2 of 7
Case 1:20-cr-00069-SPW Document 34 Filed 07/21/21 Page 3 of 7
Case 1:20-cr-00069-SPW Document 34 Filed 07/21/21 Page 4 of 7
Case 1:20-cr-00069-SPW Document 34 Filed 07/21/21 Page 5 of 7
Case 1:20-cr-00069-SPW Document 34 Filed 07/21/21 Page 6 of 7
Case 1:20-cr-00069-SPW Document 34 Filed 07/21/21 Page 7 of 7
